                  IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

                                 Case No. 1:19-CV-386

MARY SMITH, as Administrator of the
ESTATE OF MARCUS DEON SMITH,
deceased,

             Plaintiff,

      v.
                                               DEFENDANTS’ JOINT MOTION
CITY OF GREENSBORO, Greensboro                   TO SHOW CAUSE OR FOR
Police Officers JUSTIN PAYNE,                  OTHER RELIEF WITH RESPECT
ROBERT DUNCAN, MICHAEL                          TO POTENTIAL VIOLATIONS
MONTALVO, ALFRED LEWIS,                         OF PROTECTIVE ORDER AND
CHRISTOPHER BRADSHAW, LEE                             LOCAL RULES
ANDREWS, DOUGLAS STRADER, and
JORDAN BAILEY, and Guilford EMS
Paramedics ASHLEY ABBOTT and
DYLAN ALLING,

             Defendants.



      Pursuant to Rule 37, Local Rule 83.10f, and the Court’s inherent authority,

Defendants jointly and respectfully request that the Court undertake such proceedings as

are necessary to investigate potential violations of the Protective Order and of this

Court’s Code of Professional Responsibility by Plaintiff’s counsel, including through the

release of discovery materials covered by the Protective Order, and to enter appropriate

sanctions, contempt findings, or other relief. In support of this motion, Defendants show

the Court the following:




     Case 1:19-cv-00386-LCB-JLW Document 101 Filed 05/12/21 Page 1 of 6
       1.     This case involves claims under 42 U.S.C. § 1983 and N.C. Gen. Stat.

§ 28A-18-2 allegedly arising from the death of Marcus Deon Smith following an

encounter with eight Greensboro Police Officers and two Guilford County Emergency

Medical Providers on 8 September 2018. Defendants include the City and current and

former employees of the City and of Guilford County.

       2.     On 16 July 2020, the Court granted the consent motion requesting entry of

the Protective Order.     (Dkt. 79.)       The Protective Order, which Plaintiff’s counsel

participated in drafting, provides that:

             All information or documents disclosed in discovery in this
             Litigation and not otherwise available to the parties, shall be
             used by the receiving party solely for the purposes of
             preparation for trial, pretrial proceedings and trial of this
             action and not in connection with any other litigation or judicial
             or regulatory proceeding or for any business, commercial,
             competitive, political, personal or other purpose until such time
             as the documents are filed publicly with the Court.

(Dkt. 79, ¶ 10 (emphases added).)

       3.     The Court has adopted the North Carolina Rules of Professional Conduct as

its Code of Professional Responsibility. See LR 83.10e(b). Pursuant to RPC 3.6(a), “[a]

lawyer who is participating … in the investigation or litigation of a matter shall not make

an extrajudicial statement that the lawyer knows or reasonably should know will be

disseminated by means of public communication and will have a substantial likelihood of

materially prejudicing an adjudicative proceeding in the matter.”

       4.     Before this case was even filed, members of the “legal team” representing

Plaintiff, and their associates, have engaged in a public communications campaign.

                                                2



      Case 1:19-cv-00386-LCB-JLW Document 101 Filed 05/12/21 Page 2 of 6
Recently, that campaign has grown to include the release of protected discovery materials

to the “liaison” between the legal team and community groups, to a journalist, and to

others, for a non-litigation purpose. In turn, materials released in this manner have been

publicly discussed and disclosed. This accelerating campaign of public communications

made directly by counsel, or with their apparent coordination, raises significant concerns

about fairness, about compliance with the Court’s Orders, and about compliance with the

Court’s Code of Professional Responsibility.

       5.     The next event in this pretrial publicity campaign is scheduled to occur

tomorrow, 13 May 2021, when Plaintiff’s counsel of record Flint Taylor is holding a

press conference in Greensboro to discuss the case, including, among other things, details

of an expert report and “the City’s continuing refusal to admit to any wrong-doing in the

Marcus Smith case.”

       6.     Defendants’ counsel have sought to investigate these issues to better

understand what has occurred and the risks to a fair trial posed by the disclosures, and to

develop a record for the Court’s potential consideration. However, Plaintiff’s counsel

have refused to divulge additional details about what disclosures they have made and to

whom. Nonetheless, the current record is significantly troubling. In these circumstances,

the Court possesses various mechanisms to investigate more fully and to determine what

next steps are appropriate to address any prior or ongoing violations, to provide

appropriate relief, and to discourage future violations.




                                              3



     Case 1:19-cv-00386-LCB-JLW Document 101 Filed 05/12/21 Page 3 of 6
       7.      Defendants and their counsel take no pleasure in filing this motion and

bringing these developments to the Court’s attention. However, given the record already

established and the lack of any indication that the public disclosures and use of discovery

materials by Plaintiff’s counsel and their associates will stop, the preservation of the

parties’ ability to have a fair trial necessitates this filing.

       8.      In support of this motion, Defendants are concurrently filing a supporting

brief, exhibits to the brief, and the Declaration of Nancy Vaughan with additional

exhibits.

       9.      To the extent these matters are first evaluated by the assigned United States

Magistrate Judge that entered the Protective Order, the procedure for certifying the facts

to the District Court are set out in 28 U.S.C. § 636(e)(6).

       WHEREFORE, Defendants jointly and respectfully request that the Court

undertake such proceedings as are necessary to investigate potential violations of the

Protective Order and of this Court’s Code of Professional Responsibility by Plaintiff’s

counsel, including through the release of discovery materials covered by the Protective

Order, and to enter appropriate sanctions, contempt findings, or other relief.




                                                 4



      Case 1:19-cv-00386-LCB-JLW Document 101 Filed 05/12/21 Page 4 of 6
 This the 12th day of May, 2021.

                                   /s/ Alan W. Duncan
                                   Alan W. Duncan (NCSB No. 8736)
                                   Stephen M. Russell, Jr. (NCSB No. 35552)
                                   Hillary M. Kies (NCSB No. 46176)
                                   MULLINS DUNCAN HARRELL
                                       & RUSSELL PLLC
                                   300 N. Greene St., Suite 2000
                                   Greensboro, NC 27401
                                   Telephone: 336-645-3320
                                   Facsimile: 336-645-3330
                                   aduncan@mullinsduncan.com
                                   srussell@mullinsduncan.com
                                   hkies@mullinsduncan.com

                                   Counsel for Defendants City of Greensboro,
                                   Payne, Duncan, Montalvo, Lewis, Bradshaw,
                                   Andrews, Strader, and Bailey


                                   /s/ G. Gray Wilson
                                   G. Gray Wilson, NC Bar No. 7398
                                   Lorin J. Lapidus, NC Bar No. 33458
                                   Chelsea K. Barnes, NC Bar No. 53378
                                   NELSON MULLINS RILEY
                                       & SCARBOROUGH LLP
                                   380 Knollwood Street, Suite 530
                                   Winston-Salem, NC 27103
                                   Telephone: 336-774-3271
                                   Fax: 336-774-3299
                                   gray.wilson@nelsonmullins.com
                                   lorin.lapidus@nelsonmullins.com
                                   chelsea.barnes@nelsonmullins.com

                                   Counsel for Defendants Abbott and Alling




                                     5



Case 1:19-cv-00386-LCB-JLW Document 101 Filed 05/12/21 Page 5 of 6
                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing document was electronically

filed with the Clerk of Court through the CM/ECF system, which will send notice of

filing to counsel of record.

       This the 12th day of May, 2021.

                                              /s/ Alan W. Duncan
                                              Alan W. Duncan




                                          6



      Case 1:19-cv-00386-LCB-JLW Document 101 Filed 05/12/21 Page 6 of 6
